[Cite as State v. Pickens, 2021-Ohio-3878.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 9-21-16

        v.

HAROLD A. PICKENS,
                                                          OPINION
        DEFENDANT-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 2016 CR 34

                                      Judgment Affirmed

                           Date of Decision: November 1, 2021




APPEARANCES:

        Harold A. Pickens, Appellant

        Nathan R. Heiser for Appellee
Case No. 9-21-16


MILLER, J.

       {¶1} Defendant-appellant, Harold A. Pickens, appeals the April 12, 2021

judgment of the Marion County Court of Common Pleas denying in part and

dismissing in part his “Motion to Withdraw No Contest Pleas-Void Judgment.” For

the reasons that follow, we affirm.

                                  I. Background

       {¶2} On January 28, 2016, the Marion County Grand Jury indicted Pickens

on one count of gross sexual imposition in violation of R.C. 2907.05(A)(4), a third-

degree felony, and one count of rape in violation of R.C. 2907.02(A)(1)(b), a first-

degree felony. At arraignment, Pickens pleaded not guilty to both counts of the

indictment.

       {¶3} At a June 3, 2016 hearing, Pickens and the State indicated that a plea

agreement had been reached. Pursuant to the agreement, the State requested

dismissal of the gross-sexual-imposition charge and asked the trial court to amend

the indictment to remove from the rape charge an allegation that “[t]he victim is

under the age of 10 years old.” Granting both requests, the trial court dismissed the

gross-sexual-imposition charge and amended the indictment. In exchange for the

dismissal of the gross-sexual-imposition charge and the amendment of the

indictment, Pickens withdrew his previous not-guilty plea and pleaded no contest to

the amended rape charge. The trial court accepted Pickens’s plea to the amended


                                         -2-
Case No. 9-21-16


rape charge, found him guilty, and proceeded immediately to sentence him to the

statutorily required sentence of 10 years to life in prison for the rape of a child under

13 years of age. R.C. 2907.02(B) and 2971.03(B)(1)(a). Pickens appealed, and on

April 3, 2017, this court affirmed Pickens’s conviction and sentence. State v.

Pickens, 3d Dist. Marion No. 9-16-35, 2017-Ohio-1231, ¶ 57.

       {¶4} On February 5, 2021, Pickens filed a “Motion to Withdraw No Contest

Pleas-Void Judgment.” In his motion, Pickens claimed that “once [the trial court]

amended [the rape charge] and deleted the alleged age of the victim to be less than

10 years old, the court effectively divested itself of subject-matter and personal

jurisdiction to impose a life sentence.”        He also maintained that he received

ineffective assistance of counsel in that his trial counsel “induced [him] to plead no

contest to a charge and sentence that he could not have legally been convicted of by

bench or jury.” Pickens argued that his conviction and sentence are consequently

void and that “he is entitled to either withdrawal of the no-contest plea or to have

his life term modified to reflect a [definite] sentence for a first degree felony.” The

State failed to file a response to Pickens’s motion.

       {¶5} On April 12, 2021, the trial court denied Pickens’s motion in part and

dismissed it in part. Specifically, the trial court denied the portion of Pickens’s

motion in which he argued that his conviction and sentence are void as being

contrary to law. The trial court concluded that the language deleted from the


                                          -3-
Case No. 9-21-16


original indictment “goes to a higher penalty, not to the minimum requirements for

a conviction,” and that Pickens’s sentence of 10 years to life in prison is expressly

authorized by statute for the offense to which he pleaded no contest. See R.C.

2907.02(B) and 2971.03(B)(1)(a).        Regarding Pickens’s claim of ineffective

assistance of counsel, the trial court held that “the claim is essentially an untimely

request for postconviction relief.” Accordingly, the trial court dismissed this portion

of Pickens’s motion for lack of jurisdiction.

       {¶6} On May 7, 2021, Pickens timely filed a notice of appeal. He raises five

assignments of error for our review.

                             II. Assignments of Error

       1. The defendant’s no contest plea to the charge of rape with a
       penalty of life imprisonment is void as being unauthorized by law.

       2. Defendant’s plea of no contest was not made knowingly,
       intelligently, and voluntarily where he was deprived of the
       effective assistance of counsel.

       3. The defendant’s plea of no contest was not made knowingly,
       intelligently, and voluntarily when the State of Ohio intentionally
       misled the defendant as to the degree of felony when it agreed to
       remove the age of the victim from the indictment knowing the
       court would still impose the life sentence as it did.

       4. The trial court abused its discretion when it denied
       defendant’s motion due to the State’s refusal to respond to said
       motion and because the defendant was entitled to relief on his
       motion.




                                         -4-
Case No. 9-21-16


       5. The trial court abused its discretion when it determined
       appellant’s ineffective assistance claim was an untimely
       postconviction motion.

                                  III. Discussion

       {¶7} In his five assignments of error, Pickens argues the trial court erred by

denying and dismissing his motion. Before considering the merits of the trial court’s

decision to deny and dismiss Pickens’s motion, we first address Pickens’s

contention that the trial court erred by treating his motion as an untimely petition

for postconviction relief rather than as a Crim.R. 32.1 motion to withdraw his no-

contest plea. We note that Pickens and the State agree that Pickens’s motion should

have been treated as a Crim.R. 32.1 motion to withdraw a no-contest plea. In

addition, in his motion, Pickens expressly invoked Crim.R. 32.1, cited the standard

trial courts use when determining whether to grant Crim.R. 32.1 motions, and asked

that he be allowed to withdraw his no-contest plea. Therefore, given that Pickens

prosecuted his motion as a Crim.R. 32.1 motion and that there is no actual dispute

between the parties concerning the identity of Pickens’s motion, we conclude that

it would have been proper for the trial court to evaluate Pickens’s motion under the

standards governing Crim.R. 32.1 motions.

       {¶8} Nonetheless, the trial court was right to dismiss at least some portions

of Pickens’s motion for lack of jurisdiction. Pickens’s motion to withdraw his no-

contest plea was filed nearly four years after we affirmed his conviction and


                                         -5-
Case No. 9-21-16


sentence. “‘[A] trial court has no jurisdiction to consider a Crim.R. 32.1 motion to

withdraw a guilty [or no-contest] plea after the judgment of conviction has been

affirmed by an appellate court.’” State v. James, 3d Dist. Hancock No. 5-19-30,

2020-Ohio-720, ¶ 9, quoting State v. Streeter, 3d Dist. Allen No. 1-08-52, 2009-

Ohio-189, ¶ 14, citing State ex rel. Special Prosecutors v. Judges, Court of Common

Pleas, 55 Ohio St.2d 94, 97-98 (1978).

       {¶9} However, insofar as Pickens’s motion contained claims that his

conviction and sentence are void, such claims could not be reflexively dismissed for

lack of jurisdiction. “The authority to vacate a void judgment is ‘an inherent power

possessed by Ohio courts.’” State v. Love, 7th Dist. Mahoning No. 17 MA 0039,

2018-Ohio-1140, ¶ 18, quoting Patton v. Diemer, 35 Ohio St.3d 68 (1988),

paragraph four of the syllabus. “[A] court always has jurisdiction to correct a void

judgment.” State v. Spurling, 1st Dist. Hamilton No. C-190629, 2020-Ohio-3792,

¶ 14. Thus, if Pickens’s conviction and sentence are in fact void, the trial court

would have had jurisdiction to set them aside notwithstanding that the trial court

otherwise lacked jurisdiction to consider Pickens’s motion under Crim.R. 32.1.

       {¶10} But Pickens’s conviction and sentence are not void. “A judgment or

sentence is void only if it is rendered by a court that lacks subject-matter jurisdiction

over the case or personal jurisdiction over the defendant.” State v. Henderson, 161

Ohio St.3d 285, 2020-Ohio-4784, ¶ 43. Even if a sentence imposed is not authorized


                                          -6-
Case No. 9-21-16


by law, the sentence would only be voidable as long as the trial court possessed both

subject-matter and personal jurisdiction. Id.

       {¶11} Although Pickens’s claims are confusing and difficult to follow, he

seemed to argue in his motion that his conviction and sentence are void because (1)

the indictment was improperly amended; (2) his sentence exceeded the statutory

maximum for the offense to which he pleaded no contest; and (3) he received

ineffective assistance of counsel. Yet, even if each of Pickens’s contentions were

true, which we do not find to be the case, they are not jurisdictional in nature so as

to be capable of rendering his conviction and sentence void. See State ex rel. Davis

v. Turner, 164 Ohio St.3d 395, 2021-Ohio-1771, ¶ 11 (“[S]entencing errors are not

jurisdictional * * *.”); State ex rel. Raglin v. Brigano, 82 Ohio St.3d 410, 410 (1998)

(holding that claims challenging the validity or sufficiency of an indictment are

nonjurisdictional in nature); State v. Powell, 4th Dist. Gallia No. 20CA3, 2021-

Ohio-200, ¶ 51 (concluding that the defendant’s ineffective-assistance-of-counsel

claim, “even if meritorious, was not a jurisdictional error and did not deprive the

adult court of jurisdiction”); State v. Hayes, 1st Dist. Hamilton No. C-130450, 2014-

Ohio-1263, ¶ 5 (concluding that the defendant’s ineffective-assistance-of-counsel

claim, even if demonstrated, would not have rendered his convictions void). As

Pickens did not point to anything else that would have potentially deprived the trial




                                         -7-
Case No. 9-21-16


court of subject-matter or personal jurisdiction, the trial court correctly determined

that Pickens’s conviction and sentence are not void.

       {¶12} Finally, it is of no moment that the State failed to file a response to

Pickens’s motion. It is plain from the face of Pickens’s motion that Pickens did not

present the trial court with any valid basis for concluding that his conviction and

sentence are void. In addition, the trial court would have had to do little more than

conduct a cursory review of Pickens’s case file and of Pickens’s motion to recognize

that Pickens’s prior appeal in this case divested the court of jurisdiction to consider

the motion under Crim.R. 32.1. While a response from the State would have been

helpful to the trial court, it was not necessary to the trial court’s determination of

Pickens’s motion, and the State’s failure to file a response certainly did not bar the

trial court from ruling against Pickens.

       {¶13} In sum, we conclude that because Pickens’s conviction and sentence

are not void and the trial court did not have jurisdiction to consider his motion under

Crim.R. 32.1, the trial court was completely without jurisdiction to consider the

claims raised in Pickens’s motion. Accordingly, the trial court technically should

have dismissed the entirety of Pickens’s motion rather than denying it in part and

dismissing it in part. Nevertheless, a trial court does not commit reversible error by

denying a motion it should have dismissed for lack of jurisdiction. See State v.

Jackson, 3d Dist. Allen No. 1-19-63, 2020-Ohio-4015, ¶ 15 (noting that although


                                           -8-
Case No. 9-21-16


trial courts should dismiss untimely postconviction petitions for lack of jurisdiction,

“a trial court does not commit reversible error by denying an untimely

postconviction petition”).

       {¶14} Pickens’s assignments of error are overruled.

                                  IV. Conclusion

       {¶15} For the foregoing reasons, Pickens’s assignments of error are

overruled.   Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Marion County Court

of Common Pleas.

                                                                 Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                         -9-